Citation Nr: 0910404	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  05-15 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder, including pes planus, weak arches, plantar 
fasciitis, hammertoes, and corns and blisters.  

2.  Entitlement to service connection for bilateral Achilles 
tendinitis.

3.  Entitlement to an initial disability rating in excess of 
10 percent for the period of the appeal prior to October 28, 
2008, and in excess of 40 percent thereafter, for a low back 
disability with mechanical and segmental dysfunction, 
spondylolisthesis, sacroiliac joint dysfunction, and 
degenerative changes.

4.  Entitlement to an initial disability rating in excess of 
20 percent for tremors of the right hand associated with 
diabetes mellitus.

5.  Entitlement to an initial disability rating in excess of 
20 percent for tremors of the left hand associated with 
diabetes mellitus.

6.  Entitlement to a disability rating in excess of 20 
percent for diabetes mellitus with hypertension, nephropathy, 
and impotence.
7.  Entitlement to special monthly compensation (SMC) based 
on loss of use of the right foot.

8.  Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment or 
adaptive equipment only.

9.  Entitlement to an initial rating in excess of 10 percent 
for right ankle strain (recurrent sprains) on the basis of 
clear and unmistakable error (CUE) in a January 3, 2002, RO 
decision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
October 1968 and from December 1973 to April 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Seattle, Washington.  
The issues of entitlement to higher disability ratings for 
diabetes mellitus and tremors of the bilateral hands were 
previously remanded in July 2008 for the purpose of 
scheduling the Veteran for a Travel Board hearing.  The 
claims file reflects that the Veteran testified as to these 
issues, as well as the remaining issues on appeal, before the 
undersigned in February 2009.  A transcript of this hearing 
is associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a 
bilateral foot disorder, including pes planus, weak arches, 
plantar fasciitis, hammertoes, and corns and blisters; 
entitlement to service connection for bilateral Achilles 
tendinitis; entitlement to SMC based on loss of use of the 
right foot; and entitlement to financial assistance in the 
purchase of an automobile or other conveyance and adaptive 
equipment or adaptive equipment only are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In testimony received on February 11, 2009, prior to the 
promulgation of a decision in the appeal, the Veteran 
withdrew his appeal as to the following issues: (1) 
entitlement to an initial disability rating in excess of 40 
percent as of October 28, 2008, for a low back disability 
with mechanical and segmental dysfunction, spondylolisthesis, 
sacroiliac joint dysfunction, and degenerative changes; (2) 
entitlement to an initial disability rating in excess of 20 
percent for tremors of the right hand associated with 
diabetes mellitus; (3) entitlement to an initial disability 
rating in excess of 20 percent for tremors of the left hand 
associated with diabetes mellitus; (4) entitlement to a 
disability rating in excess of 20 percent for diabetes 
mellitus with hypertension, nephropathy, and impotence; and 
(5) entitlement to an initial rating in excess of 10 percent 
for right ankle strain (recurrent sprains) on the basis of 
CUE in a January 3, 2002, RO decision.

2.  Prior to October 31, 2006, the Veteran's low back 
disability with mechanical and segmental dysfunction, 
spondylolisthesis, sacroiliac joint dysfunction, and 
degenerative changes, was manifested by subjective complaints 
of chronic low back pain with objective evidence of 
limitation of motion with forward flexion of the 
thoracolumbar spine limited by pain to no less than 75 
degrees, combined limitation of motion of no less than 195 
degrees; there is no competent medical evidence of ankylosis 
of the thoracolumbar spine or the entire spine, associated 
neurological impairment, or incapacitating episodes.

3.  As of October 31, 2006, the Veteran's low back disability 
with mechanical and segmental dysfunction, spondylolisthesis, 
sacroiliac joint dysfunction, and degenerative changes, is 
manifested by subjective complaints of chronic low back pain 
with objective evidence of limitation of motion with forward 
flexion of the thoracolumbar spine limited by pain to 30 
degrees; there is no competent medical evidence of ankylosis 
of the thoracolumbar spine or the entire spine, neurological 
impairment, or incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issues of (1) entitlement to an 
initial disability rating in excess of 40 percent as of 
October 28, 2008, for a low back disability with mechanical 
and segmental dysfunction, spondylolisthesis, sacroiliac 
joint dysfunction, and degenerative changes; (2) entitlement 
to an initial disability rating in excess of 20 percent for 
tremors of the right hand associated with diabetes mellitus; 
(3) entitlement to an initial disability rating in excess of 
20 percent for tremors of the left hand associated with 
diabetes mellitus; (4) entitlement to a disability rating in 
excess of 20 percent for diabetes mellitus with hypertension, 
nephropathy, and impotence; and (5) entitlement to an initial 
rating in excess of 10 percent for right ankle strain 
(recurrent sprains) on the basis of CUE in a January 3, 2002, 
RO decision.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).

2.  The criteria for an initial rating in excess of 10 
percent for low back disability with mechanical and segmental 
dysfunction, spondylolisthesis, sacroiliac joint dysfunction, 
and degenerative changes, have not been met for the period of 
the appeal prior to October 31, 2006.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5010 and 5235 to 5243 (2008); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 5295 (2003).

3.  The criteria for an initial rating of 40 percent for low 
back disability with mechanical and segmental dysfunction, 
spondylolisthesis, sacroiliac joint dysfunction, and 
degenerative changes, have been met as of October 31, 2006.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5010 and 5235 
to 5243 (2008); 38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 
5295 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  An October 2008 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that an October 2008 letter satisfied the duty to notify 
provisions with respect to the claim decided herein.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this 
letter advised the Veteran what information and evidence was 
needed to substantiate the Veteran's claim for a higher 
initial rating for his low back disability.  It also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  Finally, the October 2008 letter provided 
notice in accordance with the Court's holding in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), as to the evidence 
and information necessary to establish a disability rating 
and an effective date for the award of benefits.  

During the pendency of this appeal, the Court issued a 
decision which held that, for an increased compensation 
claim, section 5103(a) requires first element notice that is 
more tailored to the claim at issue.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  With respect to the Veteran's 
claim for a higher initial rating for his service-connected 
low back disability, the Board observes that the Court, in 
Vazquez-Flores, distinguished claims for increased 
compensation of an already service-connected disability from 
those regarding the initial-disability-rating element of a 
service connection claim.  In addition, the Court has 
previously held that, when the rating decision that is the 
basis of the appeal was for service connection for a 
disability, once a decision awarding service connection, a 
disability rating, and an effective date has been made, § 
5103(a) notice has served its purpose, and its application is 
no longer required because the claim has already been 
substantiated.  See Dingess, 19 Vet. App. at 490-91, aff'd by 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  As the Veteran 
is appealing the initial rating assigned to his low back 
disability, a discussion of whether sufficient Vazquez-Flores 
notice has been provided is not necessary.

The October 2008 VCAA letter was sent to the Veteran after 
the September 2006 rating decision which awarded service 
connection for a low back disability and assigned an initial 
rating.  Nevertheless, to the extent that the notice was not 
given prior to the initial adjudication of the claim in 
accordance with Pelegrini II, the Board finds that any timing 
defect was harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the October 2008 letter fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after 
the notice was provided, the case was readjudicated and a 
December 2008 supplemental statement of the case was provided 
to the Veteran.  See Pelegrini II, supra; Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claim and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2008).  
The Veteran's service treatment records are associated with 
the claims folder, as well as all relevant VA treatment 
records and records associated with a Social Security 
disability claim.  Private treatment records and reports from 
Northwest Spine & Sports Physicians, Dr. Gusman, and Tahoma 
Chiropractic Wellness Center are also of record.  The Veteran 
testified at his February 2009 that other than those private 
treatment records already associated with the claims file, 
all of his treatment has been with the VA.  He has not 
identified any additional relevant, outstanding records that 
need to be obtained before deciding these claims.  Finally, 
the Veteran was afforded multiple examinations during this 
appeal for the specific purpose of evaluating the severity of 
his service-connected low back disability.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

I. Withdrawal of Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204 (2008).  Withdrawal may be made 
by the claimant or by his authorized representative.  Id.  In 
this case, the Veteran withdrew his appeal as to the issues 
of (1) entitlement to an initial disability rating in excess 
of 40 percent as of October 28, 2008, for a low back 
disability with mechanical and segmental dysfunction, 
spondylolisthesis, sacroiliac joint dysfunction, and 
degenerative changes; (2) entitlement to an initial 
disability rating in excess of 20 percent for tremors of the 
right hand associated with diabetes mellitus; (3) entitlement 
to an initial disability rating in excess of 20 percent for 
tremors of the left hand associated with diabetes mellitus; 
(4) entitlement to a disability rating in excess of 20 
percent for diabetes mellitus with hypertension, nephropathy, 
and impotence; and (5) entitlement to an initial rating in 
excess of 10 percent for right ankle strain (recurrent 
sprains) on the basis of CUE in a January 3, 2002, RO 
decision; at the February 2009 Board hearing.  See Hearing 
Transcript, pp. 3-4.  As there remain no allegations of 
errors of fact or law for appellate consideration with 
respect to these issues, the Board does not have jurisdiction 
to review the appeal on these matters and they are dismissed.

II. Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the Veteran's service-
connected low back disability.  The Board has found nothing 
in the historical record that would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2008).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability, and incoordination.

Initially, the Board observes that it has considered whether 
staged ratings are appropriate in the present case.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  For reasons 
discussed in more detail below, the Board finds that there is 
competent evidence that the Veteran's service-connected low 
back disability increased in severity during this appeal 
sufficient to warrant a higher evaluation; therefore, a 
staged rating will be assigned, effective October 31, 2006, 
the date this increase is shown by the competent evidence of 
record.  


Also, as previously discussed, the Veteran has withdrawn his 
appeal with respect to the issue of entitlement to an initial 
rating in excess of 40 percent as of October 28, 2008.  
Furthermore, he testified at his February 2009 Board hearing 
that he was only seeking an initial rating of 20 or 40 
percent for the period of the appeal prior to October 28, 
2008.  As the Board is awarding the Veteran a 40 percent 
rating for his low back disability with mechanical and 
segmental dysfunction, spondylolisthesis, sacroiliac joint 
dysfunction, and degenerative changes, as of October 31, 
2006, this will be considered a full grant of the benefits 
sought on appeal for the period of the appeal between October 
31, 2006, and October 27, 2008.  The Board will therefore not 
discuss whether the Veteran is entitled to a rating in excess 
of 40 percent for any period of this appeal.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993); Hamilton v. Brown, 4 Vet. 
App. 528, 544 (1993) (a claimant may limit an appeal as he 
wishes, and where he does so, the Board is without authority 
to adjudicate the claim). 

By way of history, the Veteran initially filed a claim for 
service connection for a low back disability in August 1999.  
The RO denied the Veteran's claim by RO rating decision dated 
in January 2000.  The Veteran filed a notice of disagreement 
in February 2001, and then the RO issued a statement of the 
case in January 2002.  However, it also issued a new rating 
decision as to the issue of entitlement to service connection 
for a low back disability in January 2002 and notified the 
Veteran that he had one year from the date of such rating 
decision to appeal this issue.  The Veteran submitted a VA 
Form 9 (substantive appeal) in August 2002.  

In January 2004, the Veteran was notified that his August 
2002 substantive appeal was not timely, and that in order to 
reopen the issue of entitlement to service connection for a 
low back disability he must submit new and material evidence 
that this disability was related to service.  The Veteran 
appealed the RO's determination that his substantive appeal 
was not timely filed, and in August 2006, an administrative 
decision held that the Veteran's August 2002 substantive 
appeal was timely filed in light of the conflicting 
information provided regarding the appropriate substantive 
appeal filing deadline (brought about by the administrative 
error of issuing a new rating decision in January 2002).  

Thereafter, the Veteran was awarded service connection for a 
low back disability with mechanical and segmental 
dysfunction, spondylolisthesis, sacroiliac joint dysfunction, 
and degenerative changes, by RO rating decision dated in 
September 2006, and assigned an initial disability rating of 
10 percent effective August 12, 1999, the date of his initial 
claim for compensation.  The Veteran was awarded an initial 
disability rating of 10 percent pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5242 (2008).  In the selection 
of code numbers assigned to disabilities, injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2008).  The hyphenated 
diagnostic code in this case indicates that traumatic 
arthritis under Diagnostic Code 5010 is the service-connected 
disorder and that degenerative arthritis of the spine is the 
predominant residual condition.

The Board observes that the schedular criteria for rating 
spine disabilities have been amended twice during the 
pendency of the Veteran's appeal.  The rating criteria 
pertaining to intervertebral disc syndrome, which do not 
apply to the Veteran's service-connected disability, under 38 
C.F.R. § 4.71a, Diagnostic Code 5293, were amended effective 
September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 
22, 2002).  Second, effective September 26, 2003, the rating 
criteria for evaluating all spine disorders were amended.  
See 68 Fed. Reg. 51,454-51,458 (August 27, 2003); see also 
corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  In 
initial rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should a higher rating be warranted under 
the revised criteria, that award may not be made effective 
before the effective date of the change.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 
7-03; VAOPGCPREC 3-00, 65 Fed. Reg. 33,422 (April 10, 2000); 
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.


As the Veteran's claim was pending at the time of September 
2003 regulatory amendment, he is entitled to the application 
of the criteria most favorable to his claim.  See Diorio v. 
Nicholson, 20 Vet. App. 193, 197 (2006), citing Swann v. 
Brown, 5 Vet. App. 229, 232 (1993) (recognizing that where 
law is amended during pendency of appellant's claim, most 
favorable version applies), Rodriguez v. Nicholson, 19 Vet. 
App. 275, 287 (2005).  However, as previously mentioned, 
application of the amended criteria may not be applied prior 
to the date of amendment.  

Although the RO applied the pre-September 2003 and post-
September 2003 rating criteria throughout this appeal, it 
failed to provide the Veteran with the content of the pre-
September 2003 version of 38 C.F.R. § 4.71a in any 
(supplemental) statement of the case or other correspondence.  
Despite this error, the Board finds that the Veteran was 
apprised of what evidence was necessary to warrant higher 
ratings under the old spine rating criteria.  In this regard, 
the Veteran, in his May 2007 substantive appeal, indicated 
that he had read the March 2007 statement of the case which 
pertains to his service-connected low back disability.  See 
VA Form 9 with Attachment received May 8, 2007 (the Veteran 
writes, "in your statement of the case dated March 12, 2007 
[sic] you state...").  A review of the "Reasons and Bases" 
section of the March 2007 statement of the case reflects a 
discussion of the need to provide evidence which demonstrates 
moderate limitation of motion or lumbosacral strain with 
muscle spasm on extreme forward bending with loss of lateral 
spine motion in order to warrant an initial rating in excess 
of 10 percent for low back disability with mechanical and 
segmental dysfunction, spondylolisthesis, sacroiliac joint 
dysfunction, and degenerative changes.  

In light of the above circumstances, the Board is satisfied 
that the Veteran has demonstrated actual knowledge of the 
relevant pre-September 2003 rating criteria.  Any notice 
error is therefore deemed nonprejudicial.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005); rev'd on other 
grounds, Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated ... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant).  As such, there is no prejudice in the Board 
considering both regulatory versions in adjudicating the 
Veteran's initial rating claim and it may proceed with a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

According to the rating criteria in effect prior to September 
26, 2003, a lumbar spine disability without evidence of 
ankylosis was rated according to the severity demonstrated in 
limitation of motion.  Specifically, a 10 percent rating was 
warranted for slight limitation of motion, a 20 percent 
rating was warranted for moderate limitation of motion, and a 
40 percent rating was warranted for severe limitation.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  The words 
"slight," "moderate," and "severe" were not defined in 
the VA rating schedule.  

The September 2003 regulatory amendments adopted rating 
criteria which continued to assign disability ratings based 
on the demonstrated loss of motion; however, the new criteria 
was based on a numerically defined ranges of motion 
(demonstrating the loss of movement) rather than descriptive 
losses.  In adopting specific ranges of motion to define what 
is normal, VA stated that the ranges of motion were based on 
the American Medical Association Guides to the Evaluation of 
Permanent Impairment, 2nd ed., (1984), which is the last 
edition of the Guides that measured range of motion of the 
spine using a goniometer.  See supplementary information, 67 
Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, even though 
pre-September 2003 regulations did not define normal range of 
motion for the spine, the current definition is based on 
medical guidelines in existence since 1984.  There is no 
inconsistency, then, in applying the current ranges of motion 
to rating spine disabilities under the old criteria.

Effective from September 26, 2003, disabilities of the lumbar 
spine are to be rated under the General Rating Formula for 
Diseases and Injuries of the Spine (hereinafter "General 
Formula").  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2008).  The General Formula provides the following 
ratings, in relevant part:

A 10 percent rating is assigned for forward flexion 
of the thoracolumbar spine grater than 60 degrees but 
not greater than 85 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent rating 
is assigned for forward flexion of the thoracolumbar 
spine of 30 degrees but no more than 60 degrees; or, 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, for muscle spasm or 
guarding severe enough to result in an abnormal gait 
or abnormal spinal contour.  A 40 percent rating is 
assigned for forward flexion of the thoracolumbar 
spine limited to 30 degrees.  Id.

"Unfavorable ankylosis" is defined, in pertinent part, as 
"a condition in which the entire thoracolumbar spine is 
fixed in flexion or extension".  See id., Note (5).  These 
criteria are to be applied irrespective of whether there are 
symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine."  68 Fed. 
Reg. at 51,455 (Supplementary Information).  There are higher 
ratings available under the General Formula; however, they 
require proof of ankylosis, which is not present here.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2008).

The competent medical evidence of record reflects that prior 
to October 28, 2008, the Veteran complained of occasional low 
back pain, worsened by prolonged standing or walking.  Prior 
to October 31, 2006, the Veteran demonstrated no more than 
slight limitation of motion with forward flexion limited to 
no more than 75 degrees by pain.  See October 2001 VA 
Examination Report (flexion limited to 80 degrees and 
combined range of motion of 205 degrees); VA Primary Care 
Clinic Record dated January 7, 2003 (full flexion and 
extension); VA Physical Therapy Record dated August 18, 2005 
(flexion minimally limited); QTC Examination Report dated 
October 17, 2006 (forward flexion limited by pain to 75 
degrees and combined range of motion of 195 degrees).  Other 
than additional limitation of motion due to pain at the 
October 2006 QTC examination, there was no indication that 
the Veteran's lumbosacral motion was additionally limited by 
factors such as weakness, lack of endurance, or 
incoordination.  

The above evidence is consistent with the Veteran's currently 
assigned 10 percent disability rating under both the old and 
new rating criteria.  Moreover, as of September 26, 2003, the 
competent evidence fails to show that the Veteran's low back 
disability with mechanical and segmental dysfunction, 
spondylolisthesis, sacroiliac joint dysfunction, and 
degenerative changes, is characterized by any muscle spasm or 
guarding severe enough to result in abnormal gait or spinal 
contour.  The October 2006 QTC examiner expressly noted that 
there was no muscle spasm and that the Veteran's posture and 
gait were within normal limits.  

The Veteran was evaluated by a private chiropractor on 
October 31, 2006.  See Report of Examination dated January 8, 
2007.  The examination report reflects that the Veteran 
underwent computerized range of motion testing and that such 
testing revealed forward flexion limited to 33 degrees.  The 
private chiropractor also indicated that the Veteran 
demonstrated "severe low back pain with all motions."  
Notes appended to the General Formula specify that, ranges of 
motion are to be rounded to the nearest five degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (4).  Thus, for 
purposes of rating the Veteran's low back disability, the 
October 2006 range of motion testing reflects forward flexion 
limited to 35 degrees.  

The Board acknowledges that the results of the October 2006 
private examination show a loss of forty degrees of forward 
flexion in less than two weeks when compared with the October 
2006 QTC examination.  However, there is no competent 
evidence of record which suggests that the results of the 
October 2006 private chiropractic examination are not 
competent or reliable.  See Colvin v. Derwinski, 1 Vet. App. 
171 (1991) (Board is prohibited from making conclusions based 
on its own medical judgment).  Furthermore, following the 
October 2006 private examination, the next competent evidence 
of record, an October 2008 QTC examination, shows that the 
Veteran has forward flexion limited to 20 degrees.  


It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2008).

The Board is of the opinion that the competent evidence of 
record is in true equipoise as to what degree of limitation 
of motion is evidenced by the Veteran in October 2006.  In 
accordance with above, the Board will therefore award the 
benefit of the doubt to the Veteran and conclude that as of 
October 31, 2006, the Veteran demonstrated flexion of the 
thoracolumbar spine limited to 35 degrees.  As this more 
nearly approximates the 40 percent rating criteria than the 
20 percent rating criteria, the Board will award the Veteran 
a 40 percent initial rating effective October 31, 2006.  See 
38 C.F.R. §§ 4.3, 4.7.  A 40 percent initial rating, or even 
a 20 percent initial rating, is not warranted prior to 
October 31, 2006, as there is no competent evidence of 
moderate or severe limitation of motion (as shown, in part, 
by forward flexion limited to less than 60 degrees or muscle 
spasm or guarding severe enough to result in abnormal gait or 
spinal contour).  

As for whether there is any evidence of chronic neurological 
impairments associated with the Veteran's lumbar spine 
disability prior to October 28, 2008, which warrant separate 
evaluation, the Board notes that the evidence of record shows 
that the Veteran began to complain of occasional pain 
radiating to his thighs in August 2005.  See VA Physical 
Therapy Record dated August 18, 2005; see also October 2006 
QTC Examination Report.  However, such complaints were not 
consistent.  See VA Primary Care Clinic Record dated August 
3, 2005; Northwest Spine and Sports Physicians Record dated 
October 7, 2005; VA Clinical Record dated August 21, 2006.  
Moreover, despite the Veteran's subjective complaints, no 
neurological disabilities, including radiculopathy, were ever 
diagnosed.  An October 2005 private physician's record 
indicates that there is no evidence of radiculopathy, 
myelopathy, or other significant neurological component 
associated with the Veteran's low back disability with 
mechanical and segmental dysfunction, spondylolisthesis, 
sacroiliac joint dysfunction, and degenerative changes.  See 
Northwest Spine and Sports Physicians Record dated October 7, 
2005.  

Finally, the Board has considered whether the Veteran is 
entitled to a rating in excess of 10 percent prior to October 
31, 2006, under the pre-September 2003 criteria for 
Diagnostic Code 5295, which is applicable to lumbosacral 
strain.  Diagnostic Code 5295 provides for a 20 percent 
rating for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is warranted where 
there is severe lumbosacral strain, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2003).  However, none of these 
symptoms are evident in the present record.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher evaluation for the Veteran's service-
connected low back disability.  A review of the record, to 
include the medical evidence, fails to reveal any additional 
functional impairment associated with such disability to 
warrant consideration of alternate rating codes or separate 
ratings.  See 38 C.F.R. § 4.71a, Note (1) (evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or 
codes).  This includes application of the diagnostic criteria 
applicable to intervertebral disc syndrome.  See October 2006 
QTC Examination Report (there is no evidence of 
intervertebral disc syndrome with chronic and permanent nerve 
root involvement).  

The Board acknowledges the Veteran's own lay assertions that 
he is entitled to an initial rating in excess of 10 percent 
prior to October 31, 2006, for low back disability with 
mechanical and segmental dysfunction, spondylolisthesis, 
sacroiliac joint dysfunction, and degenerative changes.  
However, in determining the actual degree of disability, an 
objective examination is more probative of the degree of the 
veteran's impairment.  Furthermore, the opinions and 
observations of the Veteran alone cannot meet the burden 
imposed by the rating criteria under 38 C.F.R. § 4.71a with 
respect to determining the severity of his service-connected 
disability.  See 38 C.F.R. § 3.159(a)(1) and (2) (2007).  See 
also Moray v. Brown, 2 Vet. App. 211, 214 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Thus, in light of the competent evidence demonstrating low 
back disability with mechanical and segmental dysfunction, 
spondylolisthesis, sacroiliac joint dysfunction, and 
degenerative changes, manifested by subjective complaints of 
low back pain and objective evidence of limitation of motion 
with forward flexion of the thoracolumbar spine limited by 
pain to no less than 75 degrees prior to October 31, 2006, 
the Board concludes that the Veteran is entitled to no more 
than his currently assigned 10 percent disability rating for 
this period of the appeal.  However, as of October 31, 2006, 
the Board is of the opinion that the evidence is in equipoise 
as to whether the Veteran's disability is manifested by 
forward flexion which more nearly approximates symptomatology 
warranting a 40 percent initial rating.  Therefore, resolving 
all reasonable doubt in favor of the Veteran, a 40 percent 
rating is awarded as of this date.  

For both indicated periods the Board also has considered 
whether the veteran is entitled to a greater level of 
compensation on an extra-schedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  According to the regulation, an extraschedular 
disability rating is warranted based upon a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected back disability is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's back disability with the established criteria found 
in the rating schedule for disabilities of the spine shows 
that the rating criteria reasonably describes the Veteran's 
disability level and symptomatology; as discussed above, the 
rating criteria considers loss of range of motion, muscle 
spasm, and neurological complications/symptoms.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
required frequent hospitalizations for his back disability 
for the period prior to October 31, 2006.  Additionally, 
there is not shown to be evidence of marked interference with 
employment due to the disability.  There is nothing in the 
record which suggests that the Veteran's low back disability 
in and of  itself markedly impacted his ability to perform 
his job during the period in question.  Moreover, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


ORDER

An initial disability rating of 40 percent for low back 
disability with mechanical and segmental dysfunction, 
spondylolisthesis, sacroiliac joint dysfunction, and 
degenerative changes, is granted as of October 31, 2006; 
entitlement to an initial rating in excess of 10 percent 
prior to October 31, 2006, is denied.

The issue of entitlement to an initial disability rating in 
excess of 40 percent as of October 28, 2008, for a low back 
disability with mechanical and segmental dysfunction, 
spondylolisthesis, sacroiliac joint dysfunction, and 
degenerative changes, is dismissed for lack of jurisdiction.

The issue of entitlement to an initial disability rating in 
excess of 20 percent for tremors of the right hand associated 
with diabetes mellitus is dismissed for lack of jurisdiction.

The issue of entitlement to an initial disability rating in 
excess of 20 percent for tremors of the left hand associated 
with diabetes mellitus is dismissed for lack of jurisdiction.

The issue of entitlement to a disability rating in excess of 
20 percent for diabetes mellitus with hypertension, 
nephropathy, and impotence is dismissed for lack of 
jurisdiction.

The issue of entitlement to an initial rating in excess of 10 
percent for right ankle strain (recurrent sprains) on the 
basis of CUE in a January 3, 2002, RO decision is dismissed 
for lack of jurisdiction.


REMAND

II. Service Connection

The Veteran is claiming service connection for a bilateral 
foot disorder, to include pes planus, weak arches, plantar 
fasciitis, hammertoes, and corns and blisters; he has also 
claimed entitlement to service connection for bilateral 
Achilles tendinitis.  In February 2009 the Veteran testified 
that he was treated for these various foot problems during 
service and that they have continued to bother him since 
service.  Alternatively, the Veteran's accredited 
representative suggests that these foot disorders are, at the 
very least, aggravated by the Veteran's service-connected 
bilateral peripheral neuropathy of the lower extremities and 
service-connected right ankle disability.  

The Veteran's service treatment records reflect that he was 
treated during service for various foot complaints, including 
weak arches, high arches, calloused feet, corns, severe 
trauma to the right Achilles tendon, and bilateral Achilles 
tendinitis.  His April 1987 service separation examination, 
however, is negative for any clinical foot or lower extremity 
abnormalities.  Post-service treatment records show that the 
Veteran has been treated for bilateral foot pain; diagnoses 
include mild osteoarthritis of the first metatarsal 
phalangeal, heel spurs, plantar fasciitis, and Achilles 
tendinitis.  The Veteran himself has also stated that he 
suffers from hammertoes and corns on both of his feet.  See 
Statement received May 21, 2008.  

The Veteran is competent to state that he has experienced 
foot pain since service.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (a lay person is competent to report 
information of which he has personal knowledge, i.e., 
information that he can gather through his senses).  
Moreover, the Board is of the opinion that such lay evidence, 
in combination with competent evidence of in-service 
treatment for foot problems and evidence of current foot 
problems (many of them similar to those during service), is 
sufficient to meet the "low threshold" required by the 
Court to trigger VA's duty to obtain a VA medical examination 
and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 C.F.R. § 3.159(c)(4).  In this regard, 
the Veteran has presented lay evidence of continuity of 
symptomatology since service for foot problems treated during 
service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of 
observable symptomatology).  As such, a remand is necessary 
to afford the Veteran a VA examination.  Additionally, since 
the Board is already remanding these issues for a VA medical 
examination and opinion, all avenues of entitlement should be 
explored.  Thus, an opinion as to whether the Veteran's 
claimed foot problems are aggravated by his service-connected 
disabilities should also be obtained.  

II. SMC and Auto/Adaptive Grant

The Veteran has filed claims for entitlement to a certificate 
of eligibility for financial assistance in the purchase of an 
automobile and/or adaptive equipment and entitlement to a 
rate of special monthly compensation pursuant to 38 U.S.C.A. 
§ 1114(k).  Pertinent to these appeals, the Veteran must 
demonstrate that a service-connected disability results in 
the loss, or permanent loss of use, of at least one foot.  38 
U.S.C.A. §§ 1114(k), 3901(1)(A) (West 2002); 38 C.F.R. 
§§ 3.350, 3.808 (2008).  The Veteran asserts that he has 
permanent loss of use of his right foot as a result of his 
service-connected peripheral neuropathy of the right lower 
extremity and right ankle disability.  

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  38 C.F.R. 
§ 4.63 (2008).  The determination will be made on the basis 
of the actual remaining function of the foot, whether the 
acts of balance and propulsion, etc., could be accomplished 
equally well by an amputation stump with prosthesis.  Id.  

Medical evidence of record reflects that the range of motion 
of the Veteran's right ankle is significantly reduced.  See 
VA Neurological Clinic Record dated July 29, 2008 (five 
degrees of movement up and down).  Additionally, there is 
evidence of decreased motor strength and sensation in the 
right lower extremity.  See October 2008 QTC Examination 
Report.  As early as a December 2006 VA neurology 
consultation the Veteran demonstrated difficulty with the 
retropulsion test, an indicator of postural instability, 
taking a step back.  More recent treatment and examination 
records show that the Veteran uses a single point cane for 
ambulation; there is also evidence that he has difficulty 
with balance, in part, due to his right foot.  See VA 
Neurological Consultation Record dated July 29, 2008; October 
2008 QTC Examination Report.  Finally, in March 2008, it was 
determined that the Veteran could no longer safely drive due 
to decreased sensation in his right foot as a result of 
peripheral neuropathy.  See VA Driver Training Initial 
Consult Report dated March 11, 2008.  

The above evidence reasonably raises the issue of whether the 
Veteran has loss of use of his right foot as a result of 
service-connected disabilities.  In this regard, there is 
evidence of problems with strength, sensation, and most 
importantly, balance.  However, it is not clear from the 
present evidence of record whether the Veteran's current 
symptoms are of sufficient severity to render his right foot 
so useless that it would be equally well served by an 
amputation stump at the site of election below knee with use 
of a suitable prosthetic appliance.  Moreover, some of the 
Veteran's medical records show that he was initially 
prescribed a single point cane to relieve pain and pressure 
in his right foot due to nonservice-connected plantar 
fasciitis and heel spurs.  See VA Physical Therapy 
Consultation Record dated August 16, 2007.  See also VA 
Physical Therapy Record dated May 7, 2008 (the Veteran is 
walking with crutches for right heel pain and to improve 
gait).  



Seeing as the record does not contain sufficient medical 
evidence regarding the functionality of the Veteran's right 
foot, as impacted by his service-connected disabilities and 
separated from his nonservice-connected disabilities, the 
Board concludes that a medical opinion should be obtained.  
38 U.S.C.A. § 5103A(a).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
orthopedic examination.  The claims file 
must be made available to the examiner for 
review, and the examination report should 
reflect that the claims file was reviewed 
in conjunction with the examination and 
opinion.  All indicated tests should be 
performed and the findings reported in 
detail.  Following a review of the record 
and an examination of the Veteran, the 
examiner should provide a response to the 
following:

(a) Specify the nature of any current foot 
disorders (bilateral or unilateral), 
including pes planus, weak arches, plantar 
fasciitis, hammertoes, and corns and 
blisters, and Achilles tendinitis, and 
provide diagnoses for all identified 
disabilities.  The examiner should then 
provide an opinion as to whether any 
current foot disorder is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), etiologically related to 
the Veteran's active service.  A detailed 
rationale should be provided for all 
opinions.  If it cannot be determined 
whether the Veteran currently has a foot 
disorder that is related to service on a 
medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.  

(b) The examiner should also provide an 
opinion as to whether any current foot 
disorder, as identified above, is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), etiologically 
related to his service-connected bilateral 
peripheral neuropathy of the lower 
extremities and/or right ankle disability, 
including whether his service-connected 
disabilities caused, contributed to cause, 
or chronically worsened any current foot 
disorder.  Once again, a detailed 
rationale should be provided for all 
opinions, and if it cannot be determined 
whether the Veteran currently has a foot 
disorder that is related to his service-
connected disabilities on a medical 
scientific basis and without invoking 
processes related to guesses or based upon 
mere conjecture, the examiner should 
clearly and specifically so specify in the 
examination report, with an explanation as 
to why this is so.

(c) Following completion of the above, 
provide an opinion as to whether the 
Veteran has lost the use of his right 
lower extremity/foot as a result of his 
service-connected disabilities, including 
peripheral neuropathy of the right lower 
extremity and service-connected right 
ankle disability, so as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair.  If the 
examiner determines that the Veteran has 
any other right foot/lower extremity 
disabilities, including pes planus, weak 
arches, plantar fasciitis, hammertoes, 
corns and blisters, and/or Achilles 
tendinitis, that are "as likely as not" 
or "more likely than not" related to his 
military service, the examiner should also 
consider these disabilities in his/her 
opinion regarding loss of use of the right 
foot/lower extremity.  (The term 
"preclude locomotion" means a necessity 
for regular and constant use of braces, 
crutches, canes, or a wheelchair as a 
normal mode of locomotion, although 
occasional locomotion by other methods may 
be possible.)  The examiner also should 
report whether the Veteran retains 
effective function in his right foot or 
whether he would be equally well served by 
an amputation stump at the site of 
election below the knee with use of a 
suitable prosthetic appliance.  The 
determination must be made on the basis of 
the actual remaining function of the foot, 
that is, whether the acts such as balance 
and propulsion can be accomplished equally 
well by an amputation stump with 
prosthesis.  Finally, if impairment is 
found, but it is attributable to non-
service connected pathology, the examiner 
should identify that with medical support 
set out.

2.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


